            Case 7:20-cr-00545-PMH Document 65 Filed 02/17/21 Page 1 of 1




                                      Law Offices of
                                    Daniel A. Hochheiser
                                    2 Overhill Road, Suite 400
                                    Scarsdale, New York 10583
                                       dah@hochheiser.com
                                          (646) 863-4246
  February 14, 2021

  Hon. Philip M. Halpern
  United States District Judge
  The Hon. Charles L. Brieant Jr.
  Federal Building and United States Courthouse
  300 Quarropas St.
  White Plains, NY 10601-4150

  Re:     USA v. Marise Hamilton, 20 CR 545-5 (PMH)
          REQUEST FOR APPOINTMENT OF COUNSEL NUNC PRO TUNC TO OCTOBER 20, 2020

  Your Honor:

         I was assigned pursuant to the Criminal Justice Act to represent Marise Hamilton on October 20,
  2020 by U.S. Mag. Judge Andrew E. Krause at the time of Hamilton’s Arraignment on Indictment. On
  the eVoucher system, however, the date of order for my assignment is: 11/23/2020.

         Please endorse this letter to assign me as CJA counsel for Hamilton nunc pro tunc to
  10/20/2020 so I can submit a voucher for all the work I have done on this matter since 10/20/2020.

                                          Respectfully submitted,



                                          Daniel A. Hochheiser
Application granted.




February 17, 2021
